DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment filed 1/19/2021.
2. 	Claims 1, 2, 4, 6, 12, 136-140, 142-148, and 151-153 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 12, 136-140, 142-138, 151-153
Claims 1, 2, 4, 6, 12, 136-140, 142-148, and 151-153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 

The following newly entered amendments are not adequately supported by the original disclosure and hence rejected as new matter:
the point-of-sale device is operable to initiate a payment to the merchant of the amount due on the bill by swiping a payment instrument, but is inoperable to include a non-textual representation of the bill within the first file;
Examiner notes that there appears to be no support for the limitation of “inoperable to include a non-textual representation of the bill within the first file” in the originally filed Specification.  Applicant is requested to provide support for the above limitation or else cancel the new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, 12, 136-140, 142-138, 151-153
Claims 1, 2, 4, 6, 12, 136-140, 142-148, and 151-153 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).

Independent Claim Limitation
Abstract Idea
A method comprising:
generating, by a point-of-sale device, a first file, wherein:
the point-of-sale device includes a processor, a transceiver and a non-transitory data storage device having a template with various fields, 
the various fields include a bill identifier field and an amount due field, 
the first file includes data that represents text of a bill from a merchant and that is arranged according to the various fields of the template, 
the data that represents text of the bill includes data that represents a bill 
the point-of-sale device is operable to initiate a payment to the merchant of the amount due on the bill by swiping a payment instrument, but is inoperable to include a non-textual representation of the bill within the first file;

transmitting, by the processor and the transceiver of the point-of-sale device over a first communication channel, the first file to a data analyzer device as a bit stream using serial or parallel communications;
(Insignificant Extra Solution Activity)
receiving, by the a-data analyzer device from the a-point-of-sale device, the first file transmitted as a bit stream using serial or parallel communications, wherein the data analyzer device includes a data storage device having the template with various fields;
(Insignificant Extra Solution Activity)
after receiving the first file, recovering, by the data analyzer device, the data that 

generating, by the data analyzer device, data representing a two-dimensional, non-textual matrix code encoded with: (i) the recovered data that represents text of the bill, and (ii) a merchant identifier corresponding to the merchant;
Mathematical Concepts
generating, by the data analyzer device, an augmented file by augmenting the received first file to include the data representing the two-dimensional, non-textual matrix code encoded with (i) the recovered data that represents text of the bill, and (ii) the a-merchant identifier corresponding to the merchant, and
Mathematical Concepts
sending, by the data analyzer device over a second communication channel, the augmented file to an output device operable to print or display the two-dimensional, non-textual matrix code.
(Insignificant Extra Solution Activity)


Generating a bill representing an amount due from a merchant falls under the grouping of Certain Methods of Organizing Human Activity.
Recovering: With regard to the limitation of recovering data, Examiner notes that the original Specification or Drawings do not provide sufficient details on recovering data.  In Fig. 6 of the Drawings, box 6-8 is labeled as “Recover Data” but displays no further details on how to recover data.  Para [0061] of the Specification states that the data analyser device 110 may then parse the received file (perhaps with reference to the bill template 183) to recover, at block 608, data representing the bill corresponding to various data fields of the file.  Para [0069] discloses that block 702, the scanner app 164 decodes the detected non-textual representation to recover data encoded or represented by the non-textual representation (e.g., the merchant identifier and/or data representing the bill).  For example, the computing device 106 may decode the non-textual representation by executing a proprietary or open-source decoding algorithm, e.g. QR code decoder.
Hence, consistent with the disclosure from the Specification, the term recovering, as recited in the claims, may reasonably be interpreted as either parsing and/or decoding a file using proprietary or open-source decoding algorithm.  In the absence of any details, this is functional claiming at a high level of generality and is thus abstract.  Since the parsing or decoding steps are mentioned at a high level without the disclosure of any proprietary algorithms or disclosed as using open source algorithms, therefore, they merely the represent result focused application of the concept of parsing and/or 
Augmenting: With regard to the limitation of augmenting, box 616 of Fig. 6 is labeled “Augment File” but shows no further steps on how to achieve augmentation.  Para [0064] of the Specification states that whether the data analyser device 110 or the server 102 generates the data representing the non-textual representation, the data analyser device 110 may then, at block 616, augment at least a portion of the received file to include the data representing the non-textual representation of the bill and/or the merchant identifier.  Left unexplained is how the augmenting of textual data with non-textual data carried out.  See Affnity Labs of Texas v DirecTV (Fed. Cir. 2016) (“Nothing in the flow chart or the text of the specification provides any details regarding the manner in which the invention accomplishes the recited functions.”)
Examiner notes that, under BRI, the augmenting step could be performed by a user copying and pasting a two-dimensional image of the bill and pasting it next to the textual portion of the bill.  Alternatively, this step could be carried out by using standard encoding algorithms, e.g. QR code algorithms first invented by Denso Wave in Japan in 1994.  Hence Examiner notes that the limitations of recovering text and generating an augmented file by augmenting a portion of file to include non-textual data and merchant identifier has been recited at a high level of generality that is result focused and abstract.
In Digitech v Electronics, claimed invention in Digitech recited a method of generating device profile comprising the steps of generating first data for describing color content of image, generating second data for describing spatial content of image, 
Claim 1 simply relies on functional language to describe the recovering, generating and augmenting steps and does not purport to implement any improvement to encoding technology.  In Intellectual Ventures I LLC v. Capital One Financial Corp (Fed. Cir. 2017) it was held that collecting, displaying, and manipulating data was directed to an abstract idea.  Indeed, “[o]ur law demands more” than claim language that “provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.”  See Intellectual Ventures I LLC v. Capital One Financial (Fed. Cir. 2017).
In Secured Mail v. Universal Wilde (2017), the Federal Circuit affirmed a lower court verdict invalidating a patent whereby a sender affixes an identifier on the outer surface of a mail object before it is sent.  The court found that these claims “are not directed to a new barcode format, an improved method of generating or scanning 
Thus, the limitations of recovering and augmenting in claim 1 describes concepts relating to organizing or analyzing information in a way that is analogous to human mental work as in collecting, displaying, and manipulating data (Intellectual Ventures I v. Capital One); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group v. Alstom).  
In Credit Acceptance v. Westlake (2017), the Federal Circuit noted that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.  Similarly here, merely automating the business operation of augmenting non-textual information to a merchant bill, by reciting the steps of recovering and augmenting at a high level of generality, does not constitute technical solution to technical problems.
Similarly here, the claimed steps of recovering text data from a first file representing a bill and generating and augmented file by augmenting the file with non-textual data to generate a second file represents mere manipulation of business data to generate additional information and is therefore not patent eligible.  The claims do not set forth any particular method for generating or augmenting non-textual matrix code.  The claims do not argue that the claims contain improved methods for generating or augmenting non-textual information.  Instead, they simply recite the words “recovering” “generating” and “augmenting” resulting in the abstract performance of data manipulation process.  

The dependent claims merely limit the abstract idea to type of non-textual information, type of textual information, and displaying non-textual representation on a screen, type of output device, etc., which are also abstract. 
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as methods of organizing human activities.
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e)
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception –see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, that are not recognized judicial exceptions, are: a point-of-sale (POS) device and a data analyzer device.  Based on Fig. 4, the POS device has been mentioned generically while the data analyzer device, as per the Specification Para [0040] and Figures, refers to a microcomputer provisioned with software.  
Examiner thus notes that the additional elements of the claims amount to no more than instructions to implement the judicial exception on an analyzer device in which the device is merely used as a tool to receive a first file, parse textual data, recover non-textual data, and augment the first file to include non-textual information, without specifying any technological means for accomplishing the steps of recovering and augmenting.
Examiner also notes that the limitations of transmitting a first file over first communication channel, receiving a first file, and sending augmented file over a second communication channel are mere data gathering steps and hence constitute 
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, the claims do not amount to significantly more than an instruction to apply the abstract idea of – receiving a file containing textual information of merchant bill, parsing the file for text data, and augmenting the file to include text along with non-textual information, and sending it to an output device – using generic computer components.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  However, Applicant’s Specification does not specify or indicate in what kind improvement the present application is intended to bring about.  Para [0004] of the Specification merely expresses the desirability of a simpler process for paying bills at a restaurant.  But there is no subsequent elaboration on how a simple process is brought about by the present invention. 
Examiner notes that to the extent the claimed invention provides an improvement that improvement does not concern an improvement to computer capabilities but instead adding non-textual content to a merchant bill – a process in which a computer is used as a tool.
Neither the point-of-sale device, nor the data analyzer device are the subject of the claimed invention nor the focus of the claims.  Instead, the aforementioned devices 
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the above steps amount to no more than mere instructions to apply the exception using a generic components which is not sufficient to provide an inventive concept.  The independent claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the POS device is mentioned generically while the data analyzer device, as per the Specification Para [0040] and Drawings, refers to a microcomputer provisioned with software.  
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – receiving a file containing textual information of merchant bill, and augmenting the file to include non-textual information – into significantly more.
Mere instructions to apply an exception using generic computer component is not sufficient to provide an inventive concept.  

Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 12, 136-140, 142-148, 151-153
Claims 1, 2, 4, 6, 12, 136-140, 142-148, 151-153 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Awady et al. (US 2012/0136780 A1) in view of LaPorte et al. (US 2012/0316950 A1).

Claim 1:
El-Awady discloses:
A method comprising:

the point-of-sale device includes a processor, a transceiver and a non-transitory data storage device having a template with various fields, 
(See El-Awady: Para 
[0024] (“For example, a convenience store POS terminal may scan the barcode to read information of the invoice 106 b and enter the amount due to process the payment.”)
[0063] (“For example, the merchant's POS system may format the transaction authorization request with the data required for a VisaNet SMS message and transmit it to the Bill-Pay acquirer 170”)
the various fields include a bill identifier field and an amount due field, 
the first file includes data that represents text of a bill from a merchant and that is arranged according to the various fields of the template, 
the data that represents text of the bill includes data that represents a bill identifier and an amount due on the bill, and
(See El-Awady: Para [0042] (“Other types of consumer information that may be included on a bill may include amount due, due date, detailed data about services provided, payment options, and where to pay the bill.”)
the point-of-sale device is operable to initiate a payment to the merchant of the amount due on the bill by swiping a payment instrument, but is inoperable to include a non-textual representation of the bill within the first file;
(See El-Awady: Para 
[0053] (“swipe and pay bill at a Bill-Pay participating merchant location”)
[0062] (“In one implementation, upon loading payment information and verifying the tender amount 203b, the access agency may enter an amount for bill payment, e.g., via an electronic cash register (ECR), ”)
transmitting, by the processor and the transceiver of the point-of-sale device over a first communication channel, the first file to a data analyzer device as bit stream using serial or parallel communications;
(See El-Awady: Para 
[0056] (“For example, messages from the POS terminal may be transmitted to a Visa payment network, and processed by Visa DPS, which in turn forwarded the transaction to a data center (e.g., the Fuze data center, etc.) for biller 104 updates”)
[0057] (“In another implementation, Bill-Pay transaction requests originated from kiosks 165 b, chit-based terminals 165 c may be transmitted to a variety of alternative payment processing platforms 133 bridged with Bill-Pay, such as, but not limited to PayNearMe, MoneyGram, WestUnion, Greendot, and/or the like.”)
receiving, by the a-data analyzer device from the a-point-of-sale device, the a-first file transmitted as a bit stream using serial or parallel communications, wherein the data analyzer device includes a data storage device having the template with various fields;
(See El-Awady: Para 
[0074] (“In one implementation, the user may provide a billing statement, an invoice, and/or the like to the participating merchant to provide bill information.  The access agency may scan a bill barcode at its POS terminal to obtain bill information 260.  For example, the POS terminal may be equipped with a barcode reader, such as, but not limited to Unitech All Terminals Ms146i-3ps2g Ms146 Barcode Slot Reader Ps2 Conn Infrared Ip54 Std, Intel IMAGETEAM 3800LR Bar Code Reader, and/or the like.  For another example, the access agency 101 may decode a barcode via software such as, but not limited to VisionShape, Barcode Xpress, Softek Software, Data Matrix Reader for Symbian OS, and/or the like to extract information from a barcode image.  In another implementation, the billing information may be .”)
[0235] (“once the parsing mechanism is generated and/or instantiated, it itself may process and/or parse structured data such as, but not limited to: character (e.g., tab) delineated text, HTML, structured text streams, XML, and/or the like structured data.”)

LaPorte discloses:
after receiving the first file, recovering, by the data analyzer device, the data that represents text of the bill from the received first file by referring to the various fields of the template while parsing the received first file;
(See LaPorte: Para [0065] (“the print stream parser module is similarly configured to extract these data elements from a print data stream for any type of paper/document with transaction information, such as a printed receipt”)
generating, by the data analyzer device, data representing a two-dimensional, non-textual matrix code encoded with: (i) the recovered data that represents text of the bill, and (ii) a merchant identifier corresponding to the merchant; 
(See LaPorte: Para [0066], [0076], [0079])
generating, by the data analyzer device, an augmented file by augmenting the received first file to include the data representing the two-dimensional, non-textual matrix code encoded with (i) the recovered data that represents text of the bill, and (ii) the a-merchant identifier corresponding to the merchant, and 
(See LaPorte:
Para [0065] (“As shown in FIG. 3, the print stream augmentation device 104 includes a print stream parser module 310 that allows the print stream augmentation device 104 to parse print streams received extract these data elements from a print data stream for any type of paper/document with transaction information, such as a printed receipt (e.g., a receipt for a purchase) or ticket (e.g., concert, sporting event, transportation ticket, etc.).”)
Claim 1 (“a processor configured to augment the buffered print data stream by extracting transaction data from the print data stream, and by adding to the print data stream a representation of an encoded image, said coded image having the transaction data encoded therein, and being capable of being read and decoded by a mobile device of the customer; and”)
sending, by the data analyzer device over a second communication channel, the augmented file to an output device operable to print or display the two-dimensional, non-textual matrix code.
(See LaPorte: Para [0058])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of El-Awady as it relates to parsing card authorization request to include the above noted disclosure of LaPorte as it relates to print stream parser module.  The motivation for combining the references would have been to use regular expressions to extract billing information from authorization request.

Claim 146 is similar to claim 1 and therefore rejected on similar grounds.

Claim 2:
wherein the non-textual representation comprises at least one of: (i) a two-dimensional image, or (ii) a quick response (QR) code.
(See La Porte: Para [0007], [0066]))

Claim 4:
wherein the first file comprises data representing one or more from among: (i) a bill identifier, (ii) the merchant identifier corresponding to the merchant, (iii) an employee identifier, (iv) a location identifier, (v) an itemization of the bill, (vi) an amount due corresponding to the bill, or (vii) a table identifier, and
wherein the two-dimensional, non-textual matrix code is further encoded with:

(See LaPorte: Para [0040])

Claim 6:
before augmenting the received first file:
sending, by the data analyzer device, at least a portion of the first file representing the bill to a server; and
receiving, by the data analyzer device, the data representing the two-dimensional, non-textual matrix code from the server. 
(See LaPorte: Para [0066], [0093])

Claim 12:
wherein the output device comprises a display screen, 
the method further comprising 
displaying the two-dimensional, non-textual matrix code representation on the display screen
(See LaPorte: Para [0040], [0054])

Claim 136:

(See LaPorte: Para [0066])

Claim 137:
sending, by the data analyzer device to a server, at least a portion of the data that represents a text of the bill from the received first file;
receiving, by the data analyzer device from the server, the data representing the two-dimensional, non-textual matrix code encoded with: (i) the recovered data that represents the text of the bill, and (ii) the merchant identifier corresponding to the merchant.
(See LaPorte: Para [0065], [0066], [0133])

Claim 138:
retrieving, by the data analyzer device before augmenting the received first file, the merchant identifier from a non-transitory computer-readable medium within the data analyzer device.
(See LaPorte: Para [0065], [0066], [0133])

Claim 139: 
wherein the recovered data that represents text of the bill corresponds to various data fields of the received first file.


Claim 140:
storing the template at a non-transitory computer-readable medium of the data analyzer device.
(See LaPorte: Para [0031], [0032], [0036])

Claim 142:
communicatively coupling, using separate communication channels, the data analyzer device to both the point-of-sale device and the output device.
(See LaPorte: Para [0041], [0051], [0052])

Claim 143:
wherein at least one of the separate communication channels includes a wired serial communication channel.
(See LaPorte: Para [0052], [0054], [0058])

Claim 144:
wherein receiving the first file including the data that represents the textual representation of the bill from the merchant includes receiving the first file using a wireless or wired serial input port of the data analyzer device.
(See LaPorte: Para [0048], [0052], [0054], [0058])


wherein the output device includes a printer, 
the method further comprising: 
printing, by the printer, at least the two-dimensional, non-textual matrix code encoded with: (i) the recovered data that represents text of the bill and (ii) the merchant identifier corresponding to the merchant.
(See LaPorte: Para [0040], [0054], [0078])

Claim 147:
wherein the output device includes a printer, a handheld computing device, or a display monitor.
(See LaPorte: Para [0040], [0054], [0078], [0100])

Claim 148:
wherein the point-of-sale device and/or the output device is communicatively coupled to the data analyzer device using a wired or wireless serial communication channel.
(See LaPorte: Para [0048], [0052], [0054], [0058])

Claim 149:
wherein the non-transitory computer-readable medium contains a template configured for arranging files representing bills for the merchant, 
wherein the functions further comprise:

(See LaPorte: Para [0065]

Claim 151:
detecting, at the output device, the two-dimensional, non-textual matrix code; 
decoding, at the output device, the two-dimensional, non-textual matrix code; 
displaying, at the output device, information related to the bill; 
receiving, at the output device, an input command to use a payment instrument; receiving, at the output device, an input command to initiate a payment; 
sending a request to initiate payment from the output device to a server; 
receiving at the output device a message indicating the payment was successful; and 
displaying at the output device an image indicating the payment was successful.
(See El-Awady: Para [0074], [0195], [0236])

Claim 152:
wherein generating data representing the two-dimensional, non-textual matrix code includes the data analyzer device generating the two-dimensional, non-textual matrix code.
(See LaPorte: Claims 1, 15)

.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
101
Applicant submits that claim 1 integrates an abstract idea into a practical application because claim 1 implements limitations using a particular machine or manufacture – a point-of-sale device – that is integral to the claims.
Examiner finds this unpersuasive.
A Point of Sale (POS) device is a generic label for a device used at the point of sale.  Applicant neither recites structure in the claims nor describes structure in the Specification that would render such a device non-generic.  Indeed, the Specification describes using such a device in the conventional manner and for its conventional purpose.  The entire invention only operates upon the generic data that such a generic device produces and not with or upon a Point of Sale device per se.  The claimed invention is not directed to improving the POS device.  Nor do the claims utilize the POS device in an unconventional manner. 
See Affinity Labs of Texas, LLC v. DIRECTV, LLC, (Fed. Cir. 2016)(“The claim simply recites the use of generic features of cellular telephones, such as a storage medium and a graphical user interface, as well as routine functions, such as transmitting and receiving signals, to implement the underlying idea.  That is not enough.”) 

In response, Examiner notes that the amended claims merely describe the steps of recovering, generating and augmenting at a very high level of generality, lacking in details as to how they are carried out.  For example, QR codes can be generated and decode by standard encoding algorithms.  Therefore, the recited limitations of recovering, generating and augmenting are result-focused and abstract.  
In Digitech v Electronics, claimed invention in Digitech recited a method of generating device profile comprising the steps of generating first data for describing color content of image, generating second data for describing spatial content of image, and combining first and second data to a device profile.  The Court held that the two data sets and the resulting device profile are ineligible subject matter.  “Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  In the same way, the Federal Circuit in RecogniCorp identified a method “directed to the abstract idea of encoding and decoding image data” as “reflect[ing] standard encoding and decoding, an abstract concept long utilized to transmit information.”
Since the amended claims recite two-dimensional, non-textual matrix code encoded with text and merchant identifier, therefore this represents the application of standard QR encoding schemes first invented in 1994 and which falls under the abstract idea of grouping of Mathematical Concepts.  
See Digitech Image Technologies v. Electronics for Imaging (Fed. Cir. 2014) (“A process that started with data, added an algorithm, and ended with a new form of data 
The claimed steps of recovering text data from a first file representing a bill and generating and augmented file by augmenting the file with non-textual data to generate a second file represents mere manipulation of business data to generate additional information and is therefore not patent eligible.  The claims do not set forth any particular method for generating or augmenting non-textual matrix code.  The claims do not argue that the claims contain improved methods for generating or augmenting non-textual information.  Instead, they simply recite the words “recovering” “generating” and “augmenting” resulting in the abstract performance of data manipulation process.  
The plain focus of the claim is not improving the functioning of the computer but analyzing and generating billing information in two-dimensional, non-textual matrix code.  The recited computer components are generic and simply result in the abstract idea being implemented on generic components.
103
Applicant’s arguments with respect to obviousness rejection have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693